DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 and 4 – 9.  Claims 2 – 3 and 10 – 12 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 5 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al (U.S. Patent Publication No. 2015/0353058 A1) as cited by Applicant in view of Amagasa et al. (U.S. Patent Publication No. 2009/0119865 A1).
Regarding Independent Claim 1, Ernst teaches a vehicle wiper control device (Abstract), comprising: wiper blades (wiper blade, 44; Claim 24) that are capable of being disposed on a surface to be wiped of a windshield glass of a vehicle (vehicle windscreen, 40) and that perform a reciprocating wiping motion between a lower reversal position and an upper reversal position (Fig. 2) which are set on the surface to be wiped (40); an electric motor (wiper actuator, 20; Paragraph [0034]) that reciprocates the wiper blades (44) on the surface to be wiped (40); a driver (gearbox unit; Paragraph [0034]) that drives the electric motor (20); a processor configured to calculate (processor unit, 16 with torque sensor, 34 with current torque, 46) that calculates a load on the electric motor (20) while the wiper blades wipe from the upper reversal position to the lower reversal position (Paragraph [0048]); a processor (16) that compares a calculated value of the load calculated by the load calculation part with a predetermined threshold (Paragraph [0048]; and a memory device (memory unit, 18) that memorizes a wiper stop processing program for stopping the wiper blades (Paragraph [0036]), wherein in a case that the processor (16) determines that the calculated value exceeds the predetermined threshold, the driver(gear unit box) executes the wiper stop processing program (Paragraph [0048]), and performs wiper stop processing for stopping the wiper blades (44) at the lower reversal position or at a storage position set below the lower reversal position to prohibit a next wiping motion (Paragraph [0048]).  
Ernst does not teach wherein during executing the wiper stop processing program, the driver moves the wiper blades  to the upper reversal position, and then moves the wiper blades to the storage 
Amagasa, however, teaches a vehicle wiper control device wherein during executing the wiper stop processing program, the driver moves the wiper blades (blades, 15a and 15b)  to the upper reversal position (Fig. 1), and then moves the wiper blades to the storage position and stops the wiper blades at the storage position to prohibit the next wiping -2-Customer No. 31561motion (Paragraph [0045]), wherein during executing of the wiper stop processing program, when the driver moves the wiper blades (blades, 15a and 15b) to the upper reversal position (Fig. 1) and then moves the wiper blades (blades, 15a and 15b) to the storage position (Paragraph [0045]), the driver does not stop the wiper blades  at the lower reversal position (Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ernst to further include during executing the wiper stop processing program, the driver moves the wiper blades  to the upper reversal position, and then moves the wiper blades to the storage position and stops the wiper blades at the storage position to prohibit the next wiping -2-Customer No. 31561motion, wherein during executing of the wiper stop processing program, when the driver moves the wiper blades to the upper reversal position and then moves the wiper blades to the storage position, the driver does not stop the wiper blades  at the lower reversal position, as taught by Amagasa, to provide a device where interferences of the first and second wiper blades to the windshield frame et al. on their respective upper reversal position sides can be prevented, and an abnormal condition of the apparatus can be promptly noticed to an operator.
Regarding Claim 4, Ernst teaches the vehicle wiper control device (Abstract) wherein the memory device (18) memorizes a first wiper stop processing program and a second wiper stop processing program as the wiper stop processing program (Paragraphs [0053] and [0054]); and during executing the first wiper stop processing program, the driver(gear box unit) moves the wiper blades (44) to the upper reversal position (Paragraph [0049]), and then moves the wiper blades (44) to the storage position and stops the wiper blades (44) at the storage position, and during executing the second wiper 
Regarding Claim 5, Ernst teaches the vehicle wiper control device (Abstract) wherein the driver(gearbox unit) causes the wiper blades (44) to perform a continuous wiping motion or an intermittent wiping motion in response to an operation of a wiper switch arranged on the vehicle (Paragraph [0036]); in a case that the processor (16) (12) determines that the calculated value exceeds the predetermined threshold (Paragraph [0048]), the driver executes the first wiper stop processing program when the wiper blades (44) are in the continuous wiping motion and executes the second wiper stop processing program when the wiper blades are in the intermittent wiping motion (Paragraph [0048]).  
Regarding Claim 6, Ernst implicitly teaches the vehicle wiper control device (Abstract) wherein the processor (16) is further configured to detect a travel speed of the vehicle (Paragraph [0003]); and compare the travel speed of the vehicle detected by the processor (16) with a predetermined speed (Paragraph [003]), wherein at a time point when the processor (16) determines that the calculated value exceeds the predetermined threshold, in a case that the travel speed detected by the vehicle speed detection part is equal to or less than the predetermined speed, the driver does not execute the wiper stop processing program (Paragraphs [0017] and [0021]).  
Regarding Claim 8, Ernst teaches the vehicle wiper control device (Abstract) wherein the memory device (18; Paragraph [0033]) memorizes a termination program for terminating the wiper stop processing program (Paragraphs [0036] and [0048]), and during executing the wiper stop processing program, in a case that a predetermined operation by a user is detected after the wiper blades (44) are stopped, the driver restarts the reciprocating wiping motion of the wiper blades (44; Paragraph [0042]).  
Regarding Independent Claim 9, Ernst teaches a vehicle wiper control method (Abstract) that is executed by a computer (control unit, 12), comprising: driving an electric motor (20) and thereby causing wiper blades (44) to reciprocally wipe between a lower reversal position and an upper reversal position set on a surface to be wiped of a windshield glass (40) of a vehicle (Paragraph [0021]); calculating a load on the electric motor while the wiper blades (44) wipe from the upper reversal position to the lower reversal position (Paragraph [0048]); and stopping the wiper blades (44) at the lower reversal position or 
Ernst does not teach wherein during executing the wiper stop processing program, the driver moves the wiper blades  to the upper reversal position, and then moves the wiper blades to the storage position and stops the wiper blades at the storage position to prohibit the next wiping -2-Customer No. 31561motion, wherein during executing of the wiper stop processing program, when the driver moves the wiper blades to the upper reversal position and then moves the wiper blades to the storage position, the driver does not stop the wiper blades  at the lower reversal position.  
Amagasa, however, teaches a vehicle wiper control device wherein during executing the wiper stop processing program, the driver moves the wiper blades (blades, 15a and 15b)  to the upper reversal position (Fig. 1), and then moves the wiper blades to the storage position and stops the wiper blades at the storage position to prohibit the next wiping -2-Customer No. 31561motion (Paragraph [0045]), wherein during executing of the wiper stop processing program, when the driver moves the wiper blades (blades, 15a and 15b) to the upper reversal position (Fig. 1) and then moves the wiper blades (blades, 15a and 15b) to the storage position (Paragraph [0045]), the driver does not stop the wiper blades  at the lower reversal position (Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ernst to further include during executing the wiper stop processing program, the driver moves the wiper blades  to the upper reversal position, and then moves the wiper blades to the storage position and stops the wiper blades at the storage position to prohibit the next wiping -2-Customer No. 31561motion, wherein during executing of the wiper stop processing program, when the driver moves the wiper blades to the upper reversal position and then moves the wiper blades to the storage position, the driver does not stop the wiper blades  at the lower reversal position, as taught by Amagasa, to provide a device where interferences of the first and second wiper blades to the windshield frame et al. on their respective upper reversal position sides can be prevented, and an abnormal condition of the apparatus can be promptly noticed to an operator.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al (U.S. Patent Publication No. 2015/0353058 A1) as cited by Applicant in view of Amagasa et al. (U.S. Patent Publication No. 2009/0119865 A1) and Kimura et al. (U.S. Patent Publication No. 2015/0082575 A1).
Regarding Claim 7, Ernst teaches the vehicle wiper control device, the memory device (18) memorizes a first mode and a second mode as a program for controlling an advance angle and an energization angle of the electric motor (20; Paragraphs [0020], [0046] and [0052]), in a case that the first mode is selected (winter program; Paragraph [0053]), the driver(gearbox) controls the electric motor (20) at the advance angle and the energization angle corresponding to a relationship between a target speed of the wiper blades (44) or a target rotation speed of the electric motor (20) and a rotation speed of the electric motor (20; Paragraph [0053]), wherein the target speed of the wiper blades (44) is set corresponding to a position of the wiper blades (44) on the surface to be wiped (Paragraph [0053]), and in a case that the second mode is selected (summer program; Paragraph [0054]), the driver(gearbox) controls the electric motor (20) at the advance angle and the energization angle where a generated torque of the electric motor (20) is maximized (Paragraph [0054]), and the driver(gearbox) executes the second mode (summer program) while the wiper blades (44) are positioned between the lower reversal position and the upper reversal position during executing the wiper stop processing program (Paragraphs [0054] and [0055]).  
Ernest does not explicitly the electric motor is a brushless motor in which a rotor rotates by energizing a coil.
Kimura, however, teaches the electric motor is a brushless motor (brushless motor, 19) in which a rotor (rotor, 22) rotates by energizing a coil (armature coils, 21a – 21c).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ernst to further include a brushless motor in which a rotor rotates by energizing a coil, as taught by Kimura, since it has been held to be within the general skill of a worker in the art to select a known component (i.e. electric brushless motor) on the basis of its suitability for the intended use.


Response to Arguments
Applicant's arguments, filed February 23, 2022 with respect to the rejection to claims 1 – 12 under 35 U.S.C 102 (a)(1) and 103 have been fully considered and they are persuasive; therefore, the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection is presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Primary Examiner, Art Unit 3723